Case 4:19-cv-00218-LGW-CLR Document 10 Filed 11/02/20 Page 1 of 2

                                                                            FILED
                                                                 John E. Triplett, Acting Clerk
                                                                  United States District Court

                                                             By MGarcia at 5:15 pm, Nov 02, 2020
Case 4:19-cv-00218-LGW-CLR Document 10 Filed 11/02/20 Page 2 of 2
